Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-3 and 9-48 are pending.  Claims 1-3, 9-13, 17 and 19 are the subject of this FINAL Office Action.  Claims 14-16, 18 and 20-48 are withdrawn.  Applicants add the following subject matter to claim 1 which was not previously in any claims: “wherein the solid support is a flow cell with at least one peak region and one valley region, wherein the primary analyte binding molecule is bound to the valley region of the flow cell, and wherein the primer is bound at a higher position than said primary analyte binding molecule on the flow cell.”  This warrants a new rejection, below.

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 9-13, 17 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of the claims are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  Specifically, a skilled artisan, in light of the specification, cannot determine the metes and bounds of “the solid support is a flow cell with at least one peak region and one valley region, wherein the primary analyte binding molecule is bound to the valley region of the flow cell, and wherein the primer is bound at a higher position than said primary analyte binding molecule on the flow cell” and “the primer is immobilized at the 5' end on the solid support adjacent to each of the at least one primary analyte binding molecules.”  First, the claims is self-contradictory: the location of the primer is “adjacent to each of the at least one primary analyte binding molecules,” yet “bound at a higher position than said primary analyte binding molecule on the flow cell.”  In other words, the primer cannot be simultaneously in two positions at once: on the “peak” of a flow cell and adjacent to the primary analyte binding molecule which is in the valley.  “Adjacent” means “having a common endpoint or border,” or without intervening space.  See Merriam-Webster, definition of adjacent, avail at https://www.merriam-webster.com/dictionary/adjacent, accessed 07/07/2022.  Yet, the only explanation in the specification shows the following:

    PNG
    media_image1.png
    273
    412
    media_image1.png
    Greyscale

The primer 370 is clearly not adjacent to the primary analyte binding molecule 360.  In fact, the only explanation in the specification is that “[t]he immobilized primer [370] is at a higher position, called the peak” while the “primary analyte binding molecules to be fixed irreversibly within the valley of flow cell” (para. 0031; see also para. 0091).  In other words, the primer is immobilized on the peak while the primary analyte binding molecule is immobilized in the non-adjacent valley.  Contrary to this, the claim 19 states they are adjacent.  Thus, at the least, the locations of the primer and primary analyte binding molecule are unclear.
	Second, it is unclear where on/in a flow cell these peaks and valleys are located.  The specification and claims are silent as to this.  Instead, at best, Figure 3 merely shows the following:

    PNG
    media_image2.png
    456
    736
    media_image2.png
    Greyscale

Neither the specification nor the claims indicate where this peak-valley configuration is located.  In fact, a skilled artisan familiar with flow cell structures would not be able to determine where these peaks and valleys are located.  For example, there are two basic flow cell structures used in molecular biology techniques: un-patterned lanes; and patterned lanes.  The following is an exemplary, familiar un-patterned flow cell:

    PNG
    media_image3.png
    916
    1209
    media_image3.png
    Greyscale

(Illumina Sequencing Overview, Illumina Presentation, 12/31/2013, avail at https://www.well.ox.ac.uk/ogc/wp-content/uploads/2017/09/Illumina_Sequencing_Overview_15045845_D.pdf).  The following is an exemplary, familiar patterned flow cell:

    PNG
    media_image4.png
    520
    855
    media_image4.png
    Greyscale

(US 2012/0316086, Fig. 7; see also e.g. US 20150293021, US 20180195950).  Neither of these basic flow cell configurations have peaks and valleys as disclosed in the specification.  In fact, the Office is unaware of any such configuration.  Yet, based on the familiar patterned and un-patterned flow cells in the prior art, it is impossible to determine where Applicants intend to place the claimed peaks and valleys because this is never used in the art.  Instead, the prior art explicitly and consistently teaches either un-patterned, flat flow cell lanes to ensure consistent primer binding, extension, etc.; or patterned wells, selective target nucleic acid binding polymers, etc. used in patterned flow cells to capture reaction components.  Even in patterned reaction wells, for example, all reaction components are in the well.  Thus, it is unclear where the claimed peaks and valleys are located based on the meager description in the specification, and the lack of description in the prior art. 
	In sum, the Office cannot determine the metes and bounds of the locations of the primer and the primary analyte binding molecule without speculating; thus, no prior art is applied. 

New Grounds of Rejection - 35 USC § 112 – Written Description
	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 9-13, 17 and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the full scope of the claimed invention. 
	The specification fails to demonstrate possession of “the solid support is a flow cell with at least one peak region and one valley region, wherein the primary analyte binding molecule is bound to the valley region of the flow cell, and wherein the primer is bound at a higher position than said primary analyte binding molecule on the flow cell.”
“Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.”  MPEP § 2163.02.  At best, Figure 3 merely shows the following:

    PNG
    media_image2.png
    456
    736
    media_image2.png
    Greyscale

Neither the specification nor the claims indicate where this peak-valley configuration is located, or any other explanation of how to design these peaks and valleys (e.g. valley depths, widths, etc.; materials used to immobilize; materials used in peak and/or valley; etc.).  In fact, a skilled artisan familiar with flow cell structures would not be able to determine where these peaks and valleys are located.  For example, there are two basic flow cell structures used in molecular biology techniques: un-patterned lanes; and patterned lanes.  The following is an exemplary, familiar un-patterned flow cell:

    PNG
    media_image3.png
    916
    1209
    media_image3.png
    Greyscale

(Illumina Sequencing Overview, Illumina Presentation, 12/31/2013, avail at https://www.well.ox.ac.uk/ogc/wp-content/uploads/2017/09/Illumina_Sequencing_Overview_15045845_D.pdf).  The following is an exemplary, familiar patterned flow cell:

    PNG
    media_image4.png
    520
    855
    media_image4.png
    Greyscale

(US 2012/0316086, Fig. 7).  Neither of these basic flow cell configurations have peaks and valleys as disclosed in the specification.  In fact, the Office is unaware of any such configuration.  Yet, based on the familiar patterned and un-patterned flow cells in the prior art, it is impossible to determine where Applicants intend to place the claimed peaks and valleys because this is never used in the art.  Instead, the prior art explicitly and consistently teaches either un-patterned, flat flow cell lanes to ensure consistent primer binding, extension, etc.; or patterned wells, selective target nucleic acid binding polymers, etc. used in patterned flow cells to capture reaction components.  Even in patterned reaction wells, for example, all reaction components are in the well.  Thus, it is unclear where the claimed peaks and valleys are located based on the meager description in the specification, and the lack of description in the prior art. 
	In sum, Applicant’s meager one paragraph vague description of peaks and valleys on a flow cell and simple drawing fail to provide the detail required to demonstrate possession of a flow cell with peaks and valleys configured to allow the claimed invention (measuring amount of target nucleic acid in flow cell).

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637